Citation Nr: 1315398	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to an effective date prior to April 12, 2007, for the award of a 50 percent disability rating for service-connected adjustment disorder with mixed features, to include whether the time period for filing a substantive appeal following the issuance of the April 2006 statement of the case (SOC) may be equitably tolled.  


REPRESENTATION

Veteran represented by:	Agnes S. Wladyka, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Procedural History

In a January 2005 rating decision, the RO, in relevant part, granted entitlement to service connection for an adjustment disorder with mixed features, and assigned a 30 percent disability rating, effective May 12, 2003.  The RO additionally denied the Veteran's claim of entitlement to a compensable disability rating for left ear hearing loss.  The Veteran subsequently initiated an appeal with respect to the rating assignment for his service-connected adjustment disorder and the denial of his increased rating claim for left ear hearing loss by filing a notice of disagreement in September 2005.  The RO subsequently issued an SOC with respect to these two issues in April 2006.  

Later, in an April 2007 statement, the Veteran indicated that he was seeking higher disability ratings for his service-connected hearing loss and adjustment disorder and that he wanted to "reopen" these claims.  This statement was first accepted by the RO as a substantive appeal, in lieu of a VA Form 9, in response to the April 2006 SOC.  The RO later determined, however, that the statement could not be received as a timely substantive appeal, as it was not received within the defined appeal period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.202, and 20.302(a) (2012).  The RO did, however, accept the April 2007 statement as an increased rating claim for service-connected left ear hearing loss and an adjustment disorder, and in a November 2007 rating decision, the RO increased the Veteran's disability rating for his service-connected adjustment disorder to 50 percent, effective April 12, 2007, while denying his claim of entitlement to a higher disability rating for his service-connected hearing loss.  

In a January 2008 statement, the Veteran reported that documents with respect to his claim were lost or misplaced multiple times and he express disagreement with the RO's decision to find that he had not filed a timely substantive appeal following the issuance of the April 2006 SOC.  He further requested that the procedural requirements for filing a substantive appeal be waived.  In an April 2008 deferred rating decision, the RO indicated that the Veteran's January 2008 statement was considered an NOD with respect to the timeliness issue of the filing of a substantive appeal.  In contrast to this finding however, the RO issued a subsequent January 2009 letter informing the Veteran that he was inadvertently informed in an April 2008 letter that his prior January 2008 statement had been accepted as an NOD with respect to the timeliness of his appeal, but that this letter was incorrect because there was no appeal pending.  

In a subsequent May 2009 letter, the Veteran's representative indicated that the Veteran had relied to his detriment on the RO's prior indication that his April 2007 statement was accepted as a substantive appeal following the issuance of the April 2006 SOC.  

Regardless of the findings made by the RO in this case, the Board now finds that the Veteran's January 2008 statement may, at a minimum, be considered as tantamount to a timely NOD with respect to the effective date assigned for the higher 50 percent disability rating assigned in the November 2007 rating decision, and with respect to the intertwined issue of whether the time period for filing his substantive appeal following the issuance of the April 2006 SOC may be equitably tolled.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  

With respect to the Veteran's TDIU claim, the RO denied that claim in a March 2008 rating decision.  That issue was previously remanded by the Board for further evidentiary development in January 2011.

Finally, with respect to the Veteran's claim of entitlement to service connection for ED, the RO notified the Veteran of the denial of that claim in an April 2012 notification letter.  Although the claim was not addressed in the April 2012 rating decision, the Veteran's representative submitted a letter in September 2012 conveying disagreement with the denial of that claim.  Thus, the Board finds that the September 2012 letter may additionally be considered a timely NOD with respect to the denial of the Veteran's service connection claim for ED.  See Gallegos, supra.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

When the Board remanded the Veteran's TDIU claim in January 2011, it instructed the RO to schedule the Veteran for a VA examination to determine if his service-connected disabilities prevented him from securing and following a substantially gainful employment.  

To this end, the Veteran was afforded a VA mental disorders examination in March 2011.  At the conclusion of the VA examination report, the examiner noted that the Veteran was suffering from an adjustment disorder, mixed with anxiety and depression, associated with his service-connected condition.  The examiner further noted that the Veteran's recurrent and persistent problems with tinnitus and associated hearing issues have made it difficult for the Veteran to maintain a consistent and productive routine.  The examiner concluded that efforts to bring these problems under control have not been successful, and that it was likely the Veteran's service-connected conditions were making it difficult for him to be gainfully employed.  Thus, the examiner noted that although the Veteran would like to work, he was unable to due to his condition.  

Unfortunately, the VA examiner's opinion does not clearly indicate whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Moreover, in a March 2011 VA audiological examination report, a VA audiologist gave the opinion that with reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss and tinnitus alone should not significantly affect his vocational potential or limit participation in most work activities.  The examiner also noted that hearing loss and tinnitus did not preclude an individual from obtaining gainful employment.  The VA audiologist's opinion adds further uncertainty with respect to whether the Veteran's service-connected disabilities, together, preclude him from securing or following a substantially gainful employment.

The Board additionally notes that since the time of these prior VA examination reports, service connection was awarded for bilateral pes planus.  See March 2012 rating decision.  Given the foregoing record, the Board finds that further comment must be requested from the VA examiner that conducted the Veteran's March 2011 mental disorders examination in order to obtain a clear opinion with respect to whether the Veteran's service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.

Finally, with respect to the Veteran's service connection claim for ED and his claim for an earlier effective date for the award of a 50 percent disability rating for his service-connected adjustment disorder, although the Board has found that timely NODs have been filed with respect to these issues, before it can consider these issues on appeal, it is required to remand them for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who conducted his March 2011 mental disorders examination for further comment on the Veteran's employability.  If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.  

The examiner is asked to specifically provide an opinion with respect to whether the Veteran's service-connected disabilities (i.e. adjustment disorder with mixed feature associated with tinnitus, tinnitus, bilateral plantar fasciitis, and high frequency left ear hearing loss), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

2.  Send the Veteran a statement of the case with respect to his claims of entitlement to a service connection for erectile dysfunction and entitlement to an effective date prior to April 12, 2007, for the award of a 50 percent disability rating for service-connected adjustment disorder with mixed features, to include whether the time period for filing a substantive appeal with respect to the April 2006 statement of the case (SOC) may be equitably tolled.

If he perfects an appeal by submitting a timely and adequate substantive appeal on these claims, then the claims should be returned to the Board for further appellate procedure.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's remaining claims on appeal.  If there is any period beginning one year prior to the current claim when the Veteran did not meet the percentage requirements for TDIU and was unemployed or earning less than the appropriate poverty rate, refer his TDIU claim to the Director of VA's Compensation and Pension (C&P) Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2012).

If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).



